The appellant in this case was convicted for murder in the first degree, his penalty being assessed at life imprisonment in the penitentiary.
The Assistant Attorney-General has filed a motion to dismiss the appeal because there was no judgment entered in the lower court.
The motion to dismiss the appeal is granted. See Jones v. State, 43 Tex.Crim. Rep.; Mayfield v. State, 40 Tex. 289
[40 Tex. 289]; Mirelles, 13 Texas Crim. App., 346; Dent v. State, 59 S.W. Rep., 267. The appeal is, therefore, dismissed.
Dismissed.